DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/22 has been entered.
	
Response to Amendment
The amendment filed on 01/20/22 has been entered. Claims 1-8, 10-15, 18-20 remain pending in the application. It is acknowledged that claims 9, 16 have been cancelled.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 1. That is, the prior art fails to disclose the combination of “importing, into the CMDB, the initial series of license records and flagging the license records of the initial series that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; clustering the flagged license records of the initial series that failed to import into groups of flagged license records using a sliding window technique; calling the function of the API of the LMTS additional times to return a respective additional series of license records for each of the groups of flagged license records; Claims 2-7 are also allowable over the prior art due to their dependency on claim 1.  However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections to put the claims into condition for allowance. Further, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 8. That is, the prior art fails to disclose the combination of “traversing the initial series of license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the sliding window size, K, to group the flagged license records of the import table; calling the function of the API of the LMTS additional times to return a respective additional series of license records for each of the groups of flagged license records, wherein a respective span of each respective additional series of license records is less than or equal to K; storing the respective additional series of license records returned for each of the groups of flagged license records in the import table; and importing each respective additional series of license records from the import table into the CMDB” in addition to the other limitations in the claim. Claims 10-14 are also allowable over the prior art due to their dependency on claim 8. Further, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claim 15. That is, the prior art fails to disclose the combination of “traverse the license records of the import table using a sliding window having a sliding window size that is varied between M and A 2 to determine the sliding window size, K, to group the flagged license records of the import table; and call the Claims 16-20 are also allowable over the prior art due to their dependency on claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites at least one memory storing a configuration management database (CMDB) and a license management tool server (LMTS), wherein the LMTS comprises an application programming interface (API) having a function configured to return series of license records having sequential identifier field (ID) values in response to function calls from the CMDB; and at 
The limitations of … and flagging the license records of the initial series that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; clustering the flagged license records of the initial series that failed to import into groups of flagged license records using a sliding window technique, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the “… and flagging…” limitation, in the context of the claim, encompasses the user mentally identifying and writing down, using a pen and piece of paper, the license records from a series of records that fail to import 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – at least one memory storing a configuration management database (CMDB) and a license management tool server (LMTS), wherein the LMTS comprises an application programming interface (API) having a function configured to return series of license records having sequential identifier field (ID) values in response to function calls from the CMDB; and at least one processor configured to execute stored instructions to perform actions, comprising: calling the function of the API of the LMTS a first time to return an initial series of license records; importing , into the CMDB, the initial series of license records …; calling the function of the API of the LMTS additional times to return a respective additional series of license records for each of the groups of flagged license records; and importing, into the CMDB, the respective additional series of license records returned for each of the groups of flagged license records. The at least one memory storing a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of calling the function of the API of the LMTS a first time to return an initial series of license records; importing , into the CMDB, the initial series of license records …; calling the function of the API of the LMTS additional times to return a respective additional series of license records for each of the groups of flagged license records; and importing, into the CMDB, the respective additional series of license records returned for each of the groups of flagged license records, which are mere data gathering steps, represent well-understood, 

Independent claim 8 recites calling a function of an application programming interface (API) of a license management tool server (LMTS) a first time to return an initial series of license records, wherein the initial series of license records has a span, A, of sequential identified field (ID) values; storing the initial series of license records in an import table; importing the initial series of license records from the import table into a configuration management database (CMDB) and flagging license records in the import table that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; determining a minimum difference, M, between the respective ID values of the flagged license records of the import table; traversing the initial series of license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the 
The limitations of and flagging license records in the import table that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; determining a minimum difference, M, between the respective ID values of the flagged license records of the import table; traversing the initial series of license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the sliding window size, K, to group the flagged license records of the import table cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the “flagging…” limitation, in the context of the claim, encompasses the user mentally identifying and writing down, using a pen and piece of paper, the license records from a series of records that do not correspond to Cis by making a mental comparison. The limitation, “determining a minimum difference…” encompasses the user making a mental judgment by observing and mentally 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – calling a function of an application programming interface (API) of a license management tool server (LMTS) a first time to return an initial series of license records, wherein the initial series of license records has a span, A, of sequential identified field (ID) values; storing the initial series of license records in an import table; importing the initial series of license records from the import table into a configuration management database (CMDB) and flagging license records in the import table that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; calling the function of the API of the LMTS additional times to return a respective additional series of license records for each of the groups of flagged license records, wherein a respective span of each respective additional series of license records is less than or equal to K; storing 

Independent claim 15 recites a non-transitory, computer-readable medium storing instructions executable by a processor of a computing device to import data from a license management tool server (LMTS) into configuration items (CIs) stored in a configuration management database (CMDB), the instructions comprising instructions to: call a function of an application programming interface (API) of the LMTS a first time to return an initial series of license records having a span, A, of sequential ID values ranging from a first ID value to a last ID value, wherein the function is called the first time with an offset parameter value that is the first ID value and a limit parameter value that is equal to the span, A, of the initial series; store the initial series of license records in an import table; import the initial series of license records from the import table into the CMDB and flag license records in the import table that fail to import into the CMDB; determine a minimum difference, M, between the respective ID values of the flagged license records of the import table; traverse the license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the sliding window size, K, to group the flagged license records of the import table; and call the function of the API of the LMTS additional times to return a respective additional series of license records for each group of the groups of flagged license records, wherein the function is called an additional time to return the respective additional series of license 
The limitations of and flag license records in the import table that fail to import into the CMDB; determine a minimum difference, M, between the respective ID values of the flagged license records of the import table; traverse the license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the sliding window size, K, to group the flagged license records of the import table cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the “and flag” limitation, in the context of the claim, encompasses the user mentally identifying and writing down, using a pen and piece of paper, the license records from a series of records that do not correspond to Cis by making a mental comparison. The limitation, “determine a minimum difference…” encompasses the user making a mental judgment by observing and mentally comparing the records, perhaps along with the aid of a pen and piece of paper, in order to determine the minimum different between ID values of the license records that were flagged. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a non-transitory, computer-readable medium storing instructions executable by a processor of a computing device to import data from a license management tool server (LMTS) into configuration items (CIs) stored in a configuration management database (CMDB), the instructions comprising instructions to: call a function of an application programming interface (API) of the LMTS a first time to return an initial series of license records having a span, A, of sequential ID values ranging from a first ID value to a last ID value, wherein the function is called the first time with an offset parameter value that is the first ID value and a limit parameter value that is equal to the span, A, of the initial series; store the initial series of license records in an import table; import the initial series of license records from the import table into the CMDB and flag license records in the import table that fail to import into the CMDB; and call the function of the API of the LMTS additional times to return a respective additional series of license records for each group of the groups of flagged license records, wherein the function is 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of call a function of an application programming interface (API) of the LMTS a first time to return an initial series of license records having a span, A, of sequential ID values ranging from a first ID value to a last ID value, wherein the function is called the first time with an offset parameter value that is the first ID value and a limit parameter value that is equal to the span, A, of the initial series; store the initial series of license records in an import table; import the initial series of license records from the import table into the CMDB …; determine a minimum 

Claims 2-7, 10-14, 18-20 depend on claims 1, 8, 15 and include all the limitations of claims 1, 8, 14. Therefore, claims 2-7, 10-14, 18-20 recite the same abstract idea of flagging and grouping records practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 10 similarly recite the additional limitation of wherein the license records of the initial series have sequential ID values ranging from a first ID value to a last ID value, and wherein, to call the function of the API of the LMTS the first time to return the initial series of license records, the at least one processor is configured to execute the stored instructions to perform actions, comprising: calling the function of the API of the LMTS the first time using an offset parameter value that is the first ID value and a limit parameter value of that is a difference between the last ID value and the first ID value. This judicial exception is not integrated into a practical application. The additional element represents further insignificant extra-solution activity and is a mere data gathering step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the license records of the initial series have sequential ID values ranging from a first ID value to a last ID value, and wherein, to call the function of the API of the LMTS the first time to return the initial series of license records, the at least one processor is configured to execute the stored instructions to perform actions, comprising: calling the function of the API of the LMTS the first time using an offset parameter value that is the first ID value and a limit parameter value of that is a difference between the last ID value and the first 

Claim 3 recites the additional limitations of wherein, to use the sliding window technique to cluster the flagged license records of the initial series that failed to import, the at least one processor is configured to execute the stored instructions to perform actions, comprising: determining a minimum difference, M, between the respective ID values of the flagged license records of the initial series; traversing the initial series of license records using a sliding window, wherein a sliding window size is varied between M and A 2 to determine the sliding window size, K, to cluster the flagged license records, wherein A is a span of the initial series; and clustering the flagged license records of the initial series into the groups of flagged license records, wherein a respective span of each of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 4-5, 12-13, 18-20 similarly recite additional limitations pertaining to the span of the initial series of license records and calculating of a cluster score and determining of the sliding window size based on the cluster score. These additional limitations are directed to an additional abstract idea and fall under the grouping of “mathematical concepts”. In fact, in light of [0047] the applicant’s specification, the calculating of the cluster scores comprises the calculating of the cluster scores using purely mathematical formulas and calculations. Therefore, 
These claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 6, 14 similarly recite the additional limitation of wherein, to call the function of the API of the LMTS additional times to request the respective additional series of license records for each group of the groups of flagged license records, the at least one processor is configured to execute the stored instructions to perform actions, comprising: calling the function of the API of the LMTS an additional time to return the respective additional series of license records for each group using an offset parameter value that is a respective first ID value of each group and a limit parameter value that is a respective span of each group, wherein the limit parameter value is less than or equal to K. This judicial exception is not integrated into a practical application. The additional element represents further insignificant extra-solution activity and is a mere data gathering step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 

Claim 7 recites the additional limitation of wherein, to import the respective additional series of license records, the at least one processor is 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein, to import the respective additional series of license records, the at least one processor is configured to execute the stored instructions to perform actions, comprising: flagging license records of each respective additional series of license records having respective ID values that do not correspond to the CIs stored in the CMDB, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known 

Claim 11 recites the additional limitation of wherein traversing the initial series of license records of the import table using the sliding window comprises: clustering the flagged license records into the groups of flagged license records, wherein a respective span of each of the groups of flagged license records is less than or equal to K. This judicial exception is not integrated into a practical application. These limitations are further directed to the abstract idea, as in the independent claim. The limitations comprising the “traversing” and “clustering” encompass the user stepping through the records, using a sliding interval, and grouping them together such as by writing them down in discernable groupings based on a mentally determined sliding window size. This additional step is considered an abstract idea (mental process step) and does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 14 recites the additional limitation of wherein calling the function of the API of the LMTS additional times to return the respective additional series of license records for each group of the groups of flagged license records comprises: calling the function of the API of the LMTS an additional time to return the respective additional series of license records for each group using an offset parameter value that is a respective first ID value of each group and a  limit parameter value that is a respective span of each group, wherein the limit parameter value is less than or equal to K. This judicial exception is not integrated into a practical application. The additional element represents further insignificant extra-solution activity and is a mere data gathering step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein calling the function of the API of the LMTS additional times to return the respective additional series of license records for 

Response to Arguments
The following is in response to the amendment filed on 01/20/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.

In response to the preceding argument, examiner respectfully submits that the LMTS that calls functions of the API is a generic computing component performing generic functions. Further, in the current rejection, the examiner has not stated that the importing recites a mental process. Therefore, this point is moot. The additional limitations would not implement the judicial exception into a practical application. That is, they do not provide any improvements over existing technology or conventional computer functionality.
Regarding 35 USC 101, on pgs. 16-17, applicant argues that the CMDB and API of the LMTS are not generic computing components, and in fact are, specialized computing components.
In response to the preceding argument, examiner respectfully submits that the “at least one memory storing a configuration management database (CMDB) and a license management tool server (LMTS), wherein the LMTS comprises an application programming interface (API) having a function configured to return series of license records having sequential identifier field (ID) values; at least one processor configured to execute stored instructions to perform actions” merely recite a database stored on memory and a server comprising an API function to return license records. These limitations, at best, recite generic computing components performing generic computing 
Regarding 35 USC 101, on pgs. 17-18, applicant argues that the claims represent a practical application and are improving the functioning of the computer itself and that they provide a technical solution to a technical problem and cites to paragraphs within the specification.
In response to the preceding argument, examiner respectfully submits that, as an initial matter, the claims do not explicitly recite “strategically grouping”, as suggested by the applicant. Further, even if the claims did state this limitation, it would still be directed to a mental process and thus would not render the claim patent-eligible. Further, the use of a sliding-window technique to cluster the license records can be accomplished based at least on observations, analyses, and judgements performed within the mind, and perhaps, with the aid of a pen and piece of paper. An abstract idea would not provide a technical solution to a technical problem. That is, the limitations pertaining to clustering using a sliding window technique are directed to an abstract idea (mental process), and thus, would not provide a technical solution to a technical problem, as suggested by the applicant even after considering the cited paragraphs from the specification. Further, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169